IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  January 29, 2008
                                 No. 07-60124
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

NGWEWIO NJOWO TANYI

                                             Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                             Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A98 866 052


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Ngwewio Njowo Tanyi (“Tanyi”), a Cameroon national, petitions for review
of the decision by the Board of Immigration Appeals (“BIA”) affirming the
immigration judge’s decision to deny her application for asylum, withholding of
removal, and relief under the Convention Against Torture. The BIA determined
that Tanyi failed to establish that the actions taken against her rose to the level
of persecution, or that the actions were on account of her political affiliation with



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60124

Social Democratic Front (“SDF”), a political party in Cameroon. The BIA also
found that her fear of future persecution was not objectively reasonable.
      In her petition, Tanyi contends that the BIA failed to consider the actions
taken against her in the aggregate, that she presented sufficient evidence
establishing that Cameroonian officials acted against her on account of her
political opinion, that the BIA ignored documentary evidence supporting her
claims about the country’s conditions, and that the BIA wrongly found that she
was able to relocate within Cameroon.
      The Attorney General has the discretion to grant asylum to refugees. 8
U.S.C. § 1158(b)(1). An applicant for asylum may qualify as a refugee either
because he or she has suffered past persecution or because he or she has a well-
founded fear of future persecution based on race, religion, nationality,
membership in a particular social group, or political opinion. See 8 U.S.C. §
1101(a)(42)(A); 8 C.F.R. § 208.13(b). We will uphold the factual finding that an
alien is not eligible for asylum if it is supported by substantial evidence. Efe v.
Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Under this standard, we only
reverse the BIA’s factual determination if “the record reveals compelling
evidence that the BIA’s interpretation is incorrect.” Mikhael v. INS, 115 F.3d
299, 302 (5th Cir. 1997).
      The BIA’s finding that Tanyi was not subject to past persecution based on
her affiliation with the SDF is supported by substantial evidence. Tanyi’s
complaints involve two assaults which occurred while she participated in
political demonstrations, an arrest, and three warrantless searches of her home.
The record does not compel the conclusion that the assaults against her, which
occurred during two large demonstrations, involved her being singled out for
persecution based on a protected grounds. See Mikhael, 115 F.3d at 304; Abdel-
Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996) (upholding the finding of no past
persecution where alien was twice detained for participating in large
demonstrations). Also, the record does not demonstrate that Tanyi’s two-day

                                        2
                                  No. 07-60124

detention was excessive or arbitrary, but in fact indicates that she may have
been treated leniently because her husband was a police officer. See Abdel-
Masiah, 73 F.3d at 584 (examining whether detentions were excessive or
arbitrary); Ozdemir v. INS 46 F.3d 6, 7 (5th Cir. 1994) (holding alien did not
suffer past persecution when he was detained for three days, questioned about
participation in terrorist organizations, and beaten on soles of his feet). Finally,
we do not believe that the three warrantless searches of her home compel a
different result than that reached by the BIA. See Majd v. Gonzales, 446 F.3d
590, 595 (5th Cir. 2006) (“[P]ersecution... does not encompass all treatment that
our society regards as unfair, unjust, or even unlawful or unconstitutional.”
(quoting Al-Fara v. Gonzales, 404 F.3d 733, 739 (3d Cir. 2005))).
      Additionally, the finding that Tanyi’s fear of future persecution was not
objectively reasonable is supported by substantial evidence. The record indicates
that Tanyi was able to relocate within Cameroon and live for two years without
incident before she came to the United States. C.f. 8 C.F.R. § 208.13(b)(1)(i)(B)
(noting that availability of internal relocation is one method by which the
Government can rebut a presumption of a well-founded fear of persecution).
Also, her husband was elected to the city council in her home town and he is also
a member of the SDF. Tanyi does not allege any incident involving her husband,
despite his political affiliation and his public position. Combined with her
inability to prove past persecution, these facts support the BIA’s conclusion. The
record does not compel us to conclude that the BIA was incorrect as to the
reasonableness of Tanyi’s fear of future persecution.
      Because Tanyi has not satisfied the asylum standard, she cannot meet the
more stringent standard for withholding of removal. See Eduard v. Ashcroft, 379
F.3d 182, 186 n.2 (5th Cir. 2004) (noting that denial under asylum standard is
“dispositive of [one’s] withholding of removal claims”). Finally, Tanyi has not
challenged the agency’s finding that it is “more likely than not” that she would



                                         3
                                No. 07-60124

be tortured upon her return to Cameroon, and she has thus waived any such
claim. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).
      Accordingly, we DENY the petition.




                                      4